NO. 07-11-0148-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  APRIL 28, 2011
                         ______________________________


                            THOMAS WYATT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY;

           NO. D-1-DC-08-205299; HONORABLE JIM CORONADO, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is Appellant's Motion to Dismiss Appeal in which he

represents that after consultation with his attorney, he no longer wishes to pursue this

appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the

motion is signed by Appellant and his attorney. No decision of this Court having been

delivered, the motion is granted and the appeal is dismissed. No motion for rehearing

will be entertained and our mandate will issue forthwith.


                                                 Patrick A. Pirtle
                                                     Justice

Do not publish.